 

AO 199A (Rev, 12/11- EDCA [Fresno]) Order Setting Conditions of Release Page | of 3 Pages

 

UNITED STATES DISTRICT a _.
for the one

  

Eastern District of California

wu 17 20

UNITED STATES OF AMERICA, CLERK, U.S, DISTRICT COURT
) EASTERN DISTRICT Q5 CHLIFORNIA
y ) BY
, DEPUTY GLERK
) Case No. 1:19-cr-00098-LJO-SKO
FREDICENDER CASTREJON, )

 

 

ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant’s release is subject to these conditions:
(1) The defendant must not violate federal, state, or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

 

The defendant must appear at. U.S. DISTRICT COURT, 2500 Tulare Street, Fresno, California
Place

before U.S. MAGISTRATE JUDGE SHEILA K. OBERTO in courtroom 7 (unless another courtroom is designated)

 

on August 5, 2019 at 1:00 PM

 

Date and Time

If blank, defendant will be notified of next appearance.

(5) The defendant must sign an Appearance and Compliance Bond, if ordered.

TO U.S. MARSHAL: DELAY RELEASE from Fresno jail until Tuesday, June 18, 2019 at 8:00
A.M., at which time defendant is ORDERED to report to the Pretrial Service Agency in Sacramento,
California.

(Copies to: Defendant (through PTS) PRETRIAL SERVICES US ATTORNEY US MARSHAL)

 

 
 

o

CASTREJON, Fredicender
Dkt. No. 19-098
ADDITIONAL CONDITIONS OF RELEASE

Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety of other
persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked below:

“MM (6) The defendant is placed in the custody of:

Name of person or organization Carmen Castrejon-Sanchez

who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the |

appearance of the defendant at all scheduled court proceedings, and (c) to notify. the court immediately in the event the
defendant violates any conditions of release or disappears.

SIGNED Kore LB shies Lume

CUSTODIAN ~
M (7) The defendant must:

(a) report on a regular basis to the following agency:

Pretrial Services and comply with their rules and regulations;

(b) . report in person to the Pretrial Services Agency immediately following your release from custody;

(c) reside with your third party custodian, and not move or be absent from this residence without prior
approval of PSO; travel restricted to the Eastern District of CA, unless otherwise approved in advance
by PSO;

(d) report any contact with law enforcement to your PSO within 24 hours;

(e) maintain or actively seek employment, and provide proof thereof to the PSO, upon request;

(f) not possess, have in your residence, or have access to a firearm/ammunition, destructive device, or
other dangerous weapon; additionally, you must provide written proof of divestment of all
firearms/ammunition, currently under your control;

Mi (g) submit to drug and/or alcohol testing as approved by the Pretrial Services Officer. You must pay all or

part of the costs of the testing services based upon your ability to pay, as determined by the PSO;

vi (h) refrain from excessive use of alcohol, or any use of a narcotic drug or other controlled substance
without a prescription by a licensed medical practitioner; and you must notify Pretrial Services
immediately of any prescribed medication(s). However, medical marijuana, prescribed and/or
recommended, may not be used;

wy (i) participate in a program of medical or psychiatric treatment including treatment for drug or alcohol

dependency, as approved by the PSO; you must pay all or part of the costs of the counseling services

based upon your ability to pay, as determined by the PSO;

HA WS

AAW

wy (j) surrender your passport to the Clerk, United States District Court, and you must not apply for or obtain _

a passport or any other travel documents during the pendency of this case; and,

| (k) participate in the following Location Monitoring program component and abide by all the requirements
of the program, which will include having a location monitoring unit installed in your residence and a
radio frequency transmitter device attached to your person. You shall comply with all instructions for
the use and operation of said devices as given to you by the Pretrial Services Agency and employees
of the monitoring company. You shall pay all or part of the costs of the program based upon your
ability to pay as determined by the PSO. HOME DETENTION: You are restricted to your residence
at all times except for employment; education; religious services; medical, substance abuse, or mental
health treatment; attorney visits; court appearances; court-ordered obligations; or other activities pre-
approved by the PSO; and,

USMS SPECIAL INSTRUCTIONS:

vi (1) have your release on bond delayed until Tuesday, June 18, 2019 at 8:00 a.m., at which time you must
report to Pretrial Services Agency in Sacramento, CA.

AO 199B (Rev. 09/08- EDCA [Fresno]) Additional Conditions of Release (General) Page [2] of [3] Pages

 

 
 

b

*
AO 199C (Rev. 09/08- EDCA [Fresno]) Advice of Penalties Page 3 of 3 Pages

ADVICE OF PENALTIES AND SANCTIONS

 

TO THE DEFENDANT: FREDICENDER CASTREJON
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment i is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more — you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years ~ you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any-other felony — you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor — you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant
I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all

conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions
set forth above.

—_

4.

Ddfgndant 's Signature

Directions to the United States Marshal

( (1) The defendant is ORDERED released after processing.

Dat (i [c all ) A Uf fe

Judicial Offi fcer's “7

US. fo Judge — A. McAuliffe

Printed name and title

 

DISTRIBUTION: COURT DEFENDANT  PRETRIALSERVICE U.S.ATTORNEY U.S. MARSHAL

 

 
